Title: To George Washington from Benjamin Lincoln, 16 August 1789
From: Lincoln, Benjamin
To: Washington, George

 

My dear General
Hingham [Mass.] Augt 16 1789

I received this morning your Excellencys very welcome favour of the 11th there on I beg leave to observe that immediately on my receiving the commission with which I was honoured appointing me Collector for the port of Boston & Charlestown I entered upon the duties of the office—I have appointed Majr Rice, not him of the late army, my deputy, he is a Gentleman very pleasing to the people, of an amicable character and of great integrity—he has a good knowledge of the duties of a Collector having been a number of years in the same line—Besides I have been fortunate enough to procure a number of very respectable characters to fill the lower offices so that the department is now arranged agreeably to my wishes and the business goes on with regularity—If from these circumstances and another equally important Viz. that Mr Lovel from the duty of his office will have an eye over the whole your Excellency should be of opinion that I could leave my duty as collector, and reassume it after three or four months without injury to the public the proposition which you have been pleased to make is too interesting in every view of it, to myself for me to reject it.
I will hold my self in readiness to leave this place at any time on twenty hours notice so that if I should be called there shall not be any delay on my part. I have the honour of being my dear General with the most perfect esteem your Excellencys obliged servant

B. Lincoln

